Citation Nr: 0924411	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disability, 
including as secondary to service-connected bilateral 
chondromalacia with meniscal degeneration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claim.

In May 2009, the Veteran was afforded a Board hearing at the 
RO.  A transcript of the hearing is of record.  

Following a review of the Veteran's personnel records, the RO 
determined in an April 2003 unappealed, final RO 
administrative decision that the Veteran's service from July 
1978 to August 1980 was honorable.  The RO also determined 
that the character of his service from August 1980 to June 
1983 was a bar to all VA benefits.  Therefore, the RO 
determined that the Veteran is ineligible for VA benefits for 
the period of service that is characterized as dishonorable.  


FINDING OF FACT

The Veteran's current low back disability did not have its 
onset during honorable active service or result from disease 
or injury during his active honorable military service, or is 
caused or aggravated by the service-connected bilateral knee 
disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability, on a direct basis and as secondary to 
service-connected bilateral knee disability, have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in November 2001, December 2006, and 
August 2007 and the claims were readjudicated in an April 
2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310; Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see Reiber v. Brown, 7 Vet. App. 
513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under the old version.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having chronic back pain due to 
multilevel degenerative disc disease, lumbar disc protrusion, 
and degenerative joint disease.  Therefore, the first 
requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
low back disability.  

Service treatment records show no findings or treatment for 
any low back problem until February 1981, when he was treated 
for low back pain due to a back injury and was diagnosed as 
having a low back muscle strain.  Service treatment records 
are otherwise silent for any back problems and the Veteran's 
separation records report the Veteran's spine as normal.  The 
timing of the back injury, however, corresponds to the period 
of service the character of which the RO has determined is a 
bar to VA benefits.  The character of his discharge 
disqualifies the Veteran from receiving VA benefits for his 
period of service from August 1980 to June 1983.  There is no 
other competent evidence showing that the Veteran's current 
low back disability was related to the period of honorable 
active service from July 1978 to August 1980.  In fact, 
during VA treatment in August 2006, the Veteran specifically 
reported that his low back pain began in 1981 or 1982.  
Furthermore, there is no medical opinion of record linking 
the Veteran's low back disability to his honorable period of 
service and the Veteran did not receive post-service 
treatment for his back until September 1995.  The long time 
lapse between service and any documented evidence of 
treatment is evidence to be considered against a finding of a 
low back condition during service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

In addition, post-service records do not show that the 
Veteran's low back disability is related to his service-
connected bilateral knee disability.  There is no medical 
evidence of record showing the Veteran's low back disability 
is linked to his service-connected bilateral knee disability.  
In fact, the Veteran was afforded a VA examination in 
February 2008 in which the examiner specifically opined that 
the Veteran's low back disorder was not caused by or a result 
of his service-connected bilateral knee condition.  
Furthermore, the examiner also opined that the service-
connected bilateral knee disability did not aggravate or 
increase any disability manifestations or symptoms of the 
claimed low back pain.  The examiner stated that his opinion 
was based on the history given by the Veteran, a physical 
examination, a review of the claims file, and his 50 years of 
experience in the field of orthopedics.  As the examiner 
provided an adequate basis on which he based his opinions, 
they are found to be persuasive.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

During the May 2009 personal hearing, the Veteran contended 
that his service-connected bilateral knee disability caused 
his low back disability.  Neither the Board nor the Veteran 
is competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The record does not contain a competent opinion 
linking the Veteran's low back disability to service or to 
his service-connected bilateral knee disability, and the 
medical evidence of record does not otherwise demonstrate it 
is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability, including as 
secondary to service-connected chondromalacia bilateral knees 
with meniscal degeneration, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


